Citation Nr: 0930405	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-22 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Evaluation of the Veteran's service-connected bilateral 
hearing loss disability, currently evaluated as 50 percent 
disabling, including whether the reduction in the rating 
assigned from 30 percent to 20 percent, effective August 1, 
2004, was proper. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran appeared at a September 2006 Travel Board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The Board remanded this case in August 2007 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  In a July 1995 rating decision, the RO assigned a 30 
percent rating for the Veteran's bilateral hearing loss, 
effective November 23, 1994.

2.  The Veteran filed a claim for an increased rating for his 
service-connected bilateral hearing loss in February 2002.

3.  In April 2002 the evidence shows that the Veteran had 
Level IV right ear hearing acuity and Level V left ear 
hearing acuity.

4.  In December 2003 the evidence shows that the Veteran had 
Level V right ear hearing acuity and Level V left ear hearing 
acuity.

5.  Following a December 2003 VA compensation and pension 
(C&P) examination, the RO proposed to reduce the rating for 
service-connected bilateral hearing loss from 30 percent to 
20 percent in a January 2004 rating decision, and notified 
the Veteran by a letter dated January 23, 2004 of the 
proposed reduction and the reason for the proposed reduction, 
and that he had a right to a hearing and 60 days within which 
to submit evidence.

6.  In a May 2004 rating decision the RO reduced the 
evaluation of the Veteran's bilateral hearing loss from 30 
percent to 20 percent, effective August 1, 2004.

7.  The Veteran had a 30 percent rating in effect for his 
bilateral hearing loss for more than five years at the time 
as of the August 1, 2004 effective date of the reduction.

8.  The preponderance of the evidence before the RO in May 
2004 demonstrated that improvement of the Veteran's bilateral 
hearing loss had taken place.  

9.  From August 1, 2004 to December 18, 2007 the evidence 
shows that the Veteran had Level V right ear hearing acuity 
and Level V left ear hearing acuity.

10.  From December 18, 2007, the evidence shows that the 
Veteran had Level IX right ear hearing acuity and Level VIII 
left ear hearing acuity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss prior to August 1, 2004 have been not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2008).

2.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss from August 1, 2004 to December 18, 
2007 have been not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100.

3.  The criteria for a rating in excess of 50 percent for 
bilateral hearing loss from December 18, 2007, have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

A rating reduction must be based upon review of the entire 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  Id.

Prior to reducing a Veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level. 38 C.F.R. § 3.105(e) (2008).  In the advance 
written notice, the beneficiary will be informed of his right 
for a pre-determination hearing, and if a timely request for 
such a hearing is received (i.e., within 30 days), benefit 
payments shall be continued at the previously established 
level pending a final determination. 38 C.F.R. § 3.105(i)(1).


Unless otherwise provided, final rating action will be taken 
and the award will be reduced or discontinued effective the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e).

In this case, the Board finds that the RO complied with the 
procedural requirements of section 3.105.  The Veteran was 
given the required notice of the proposed reduction, and the 
record reveals that the Veteran received the notice.  He was 
given the required notice of his right to a predetermination 
hearing, and he did not request such a hearing.  Moreover, 
the rating reduction was not made effective before the last 
day of the month in which a 60-day period from the date of 
notice to him.

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344 (a) (2008).

However, 38 C.F.R. § 3.344(c) specifies that the above 
considerations are required for ratings which have continued 
for long periods at the same level (five years or more); they 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Therefore, reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant a reduction in rating.  38 C.F.R. § 
3.344.


Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim for 
increased rating was filed.  38 U.S.C.A. 
§ 5110 (West 2002).  In addition, the United States Court of 
Appeals for Veterans Claims (Court) has determined that 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  In the present matter a staged rating is necessary.

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Another 
occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
then used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court of Appeals for Veterans Claims held that, relevant to 
VA audiological examinations, in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  

History and Analysis

In July 1995, the RO assigned a 30 percent evaluation for the 
Veteran's service-connected bilateral hearing loss, from 
November 23, 1994.  In February 2002, the Veteran filed a 
claim for an increased rating for bilateral hearing loss.  

The Veteran was provided a VA audiological examination in 
April 1995 that shows:



HERTZ



1000
2000
3000
4000
RIGHT
40
70
70
70
LEFT
30
60
60
55

The right ear average puretone threshold was 58 decibels and 
speech recognition was 58 percent.  Under Table VI, such 
hearing acuity is considered Level VII.  The left ear average 
puretone threshold was 51 decibels and speech recognition was 
60 percent.  Under Table VI, such left ear hearing acuity is 
considered Level VI.  Combining the hearing level 
designations for the two ears under Table VII results in a 30 
percent rating under Code 6100.  38 C.F.R. § 4.85, Table VII.  

The Veteran was provided a VA audiological examination in 
April 2002 that shows:



HERTZ



1000
2000
3000
4000
RIGHT
45
70
70
65
LEFT
60
70
65
60

The right ear average puretone threshold was 63 decibels and 
speech recognition was 80 percent.  Under Table VI, such 
hearing acuity is considered Level IV.  The left ear average 
puretone threshold was 64 decibels and speech recognition was 
84 percent.  The puretone thresholds of the left ear meet the 
exceptional pattern of hearing loss specified in 38 C.F.R. 
§ 4.86(a).  Under Table VI, such left ear hearing acuity is 
considered Level III.  Using Table VIa, the hearing 
impairment is Level V in the left ear.  Pursuant to 38 C.F.R. 
§ 4.86(a), the higher numeral designation is to be used.  
Combining the hearing level designations for the two ears 
under Table VII results in a 10 percent rating under Code 
6100.  38 C.F.R. § 4.85, Table VII.  

The Veteran was provided a VA audiological examination in 
December 2003 that shows:



HERTZ



1000
2000
3000
4000
RIGHT
70
65
70
70
LEFT
60
70
65
65

The right ear average puretone threshold was 69 decibels and 
speech recognition was 86 percent.  The puretone thresholds 
of the right ear meet the exceptional pattern of hearing loss 
specified in 38 C.F.R. § 4.86(a).  Under Table VI, such right 
ear hearing acuity is considered Level III.  Using Table VIa, 
the hearing impairment is Level V in the right ear.  The left 
ear average puretone threshold was 65 decibels and speech 
recognition was 86 percent.  The puretone thresholds of the 
left ear meet the exceptional pattern of hearing loss 
specified in 38 C.F.R. § 4.86(a).  Under Table VI, such left 
ear hearing acuity is considered Level III.  Using Table VIa, 
the hearing impairment is Level V in the left ear.  Pursuant 
to 38 C.F.R. § 4.86(a), the higher numeral designation is to 
be used.  Combining the hearing level designations for the 
two ears under Table VII results in a 20 percent rating under 
Code 6100.  38 C.F.R. § 4.85, Table VII.

A 30 percent rating for bilateral hearing loss had been in 
effect from November 23, 1994.  As that period is more than 
five years, the provisions of 38 C.F.R. § 3.344 (a) and (b) 
regarding stabilization of disability ratings apply.  38 
C.F.R. § 3.344 (2008).  

A January 2004 rating decision proposed reducing the 
Veteran's bilateral hearing loss to from 30 percent to 20 
percent.  In January 2004 the RO sent a letter to the Veteran 
proposing to reduce the Veteran's bilateral hearing loss from 
30 percent to 20 percent, effective April 1, 2004 and 
notified the Veteran that he could submit evidence to show 
that the reduction should not be made.  He was told that he 
had 60 days to submit such evidence.  The letter also offered 
the Veteran the opportunity to attend a hearing.

By rating decision dated May 17, 2004, the RO effectuated the 
proposed reduction, and assigned a 20 percent rating for the 
Veteran's bilateral hearing loss, effective from August 1, 
2004.  The Veteran was notified by a letter dated May 21, 
2004; he appealed the RO's decision.  

A January 2005 VA audiology consultation record noted the 
Veteran was last evaluated in December 2003.  The audiologist 
indicated that testing results showed the Veteran continued 
to suffer from moderate to moderately severe sensorineural 
hearing loss.  The detail of the results is not available, 
but the audiologist indicated that there were no changes in 
hearing since the Veteran's last evaluation.  

During a September 2006 hearing before the undersigned the 
Veteran's representative argued that the Veteran's speech 
recognition was poor.  The representative stated that when 
the Veteran is in a room crowded with people, unless someone 
is looking straight at him and he can see their mouth move, 
he is unable to understand them.  He just does not hear 
people talking around him crowded areas.  The Veteran's 
representative also argued that the Veteran had a problem 
with his December 2003 VA examination because the examiner 
made him guess during the speech recognition.  

Private audiological records from December 2007 show:



HERTZ



1000
2000
3000
4000
RIGHT
75
65
70
80
LEFT
60
70
75
75

The right ear average puretone threshold was 73 decibels.  
The puretone thresholds of the right ear meet the exceptional 
pattern of hearing loss specified in 38 C.F.R. § 4.86(a).  
The left ear average puretone threshold was 70 decibels.  The 
puretone thresholds of the left ear meet the exceptional 
pattern of hearing loss specified in 38 C.F.R. § 4.86(a).  An 
audiology evaluation should include a Maryland CNC speech 
discrimination test and a puretone audiometry test, however.  
This report does not specify that Maryland CNC speech 
discrimination test results were included; this is necessary 
for evaluation and rating purposes.  

In January 2008, a private examiner hearing aid consultation 
report noted that Veterans reported his hearing aids do not 
help him much in a noisy place and that he uses closed 
captioning to watch television.  The examiner indicated that 
they discussed the Veteran's hearing loss at length, with 
emphasis on the Veteran's poor word recognition ability.  

An August 2008 VA examiner indicated that the Veteran's test 
results were inconclusive.  The examiner stated that a VA 
examination should be conducted by another audiologist in 
order to see if reliable thresholds could be obtained.  


The Veteran was provided a VA audiological examination in 
November 2008 that shows:



HERTZ



1000
2000
3000
4000
RIGHT
80
75
75
75
LEFT
70
75
70
70

The right ear average puretone threshold was 76 decibels and 
speech recognition was 44 percent.  The puretone thresholds 
of the right ear meet the exceptional pattern of hearing loss 
specified in 38 C.F.R. § 4.86(a).  Under Table VI, such right 
ear hearing acuity is considered Level IX.  Using Table VIa, 
the hearing impairment is Level VI in the right ear.  The 
left ear average puretone threshold was 71 decibels and 
speech recognition was 48 percent.  The puretone thresholds 
of the left ear meet the exceptional pattern of hearing loss 
specified in 38 C.F.R. § 4.86(a).  Under Table VI, such left 
ear hearing acuity is considered Level VIII.  Using Table 
VIa, the hearing impairment is Level VI in the left ear.  
Pursuant to 38 C.F.R. § 4.86(a), the higher numeral 
designation is to be used.  Combining the hearing level 
designations for the two ears under Table VII results in a 50 
percent rating under Code 6100.  38 C.F.R. § 4.85, Table VII.

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Board acknowledges the Veteran's contentions 
that the December 2003 examination was inadequate because the 
examiner forced him to guess during the speech recognition.  
The Veteran maintains that the VA examiners consider a person 
uncooperative if they tell them they cannot answer the 
question because they did not understand the word.  However, 
the Board has reviewed the findings from the examination and 
the examination was conducted following a review of the 
claims file.  The examination of the Veteran appears to be 
both thorough and complete and the examiner indicated that 
speech reception thresholds were in agreement with pure tone 
results.  There is no indication of prejudice on the part of 
the examiner from a review of the record before the Board and 
there is no competent medical evidence rebutting the 
examiner's findings.  


A.  Prior to August 1, 2004

Based on the evidence of record, the Board finds that rating 
in excess of 30 percent prior to August 1, 2004 is not 
warranted for the Veteran's bilateral hearing loss.

The Veteran's bilateral hearing loss disability during this 
time period is currently insufficient to establish 
entitlement to an increased rating because the rating of 
hearing loss disability involves the mechanical application 
of the rating schedule to numeric designations assigned to 
official audiometry results.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  The evidence of record, as shown by 
the audiometric results from the April 2002 and December 2003 
VA audiological examinations, is that the Veteran's hearing 
loss disability does not meet the criteria for a rating in 
excess of 30 percent.  In fact, combining the hearing level 
designations from the April 2002 VA examination for the two 
ears under Table VII results in a 10 percent rating and 
combining the hearing level designations from the December 
2003 VA examination for the two ears under Table VII results 
in a 20 percent rating under Code 6100.  

Therefore, as the Veteran showed evidence of improvement and 
the RO complied with the procedural requirements of section 
3.105, the reduction of the 30 percent rating for bilateral 
hearing loss to 20 percent disabling from August 1, 2004 was 
proper, given the audiological findings.  

B.  From August 1, 2004 to December 18, 2007

Based on the evidence of record, the Board finds that a 
rating in excess of 20 percent is not warranted for the 
Veteran's bilateral hearing loss from August 1, 2004 to 
December 18, 2007.

The only evidence of record during this time period that 
demonstrates the Veteran's hearing loss is the January 2005 
audiology consultation record, where testing was indicated 
but the detailed results were not reported.  The audiologist 
noted the Veteran's previous December 2003 audiological 
examination and indicated that there were no changes in 
hearing since the Veteran's last evaluation.  Therefore, the 
Board finds the that the Veteran had Level V right ear 
hearing acuity and Level V left ear hearing acuity, resulting 
in a 20 percent rating under Code 6100.  

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected bilateral hearing loss does 
not more nearly approximate the criteria for a higher 
evaluation than those for a 20 percent evaluation from August 
1, 2004 to December 18, 2007. 

C.  From December 18, 2007 

Based on the evidence of record, the Board finds that a 
rating in excess of 50 percent is not warranted for the 
Veteran's bilateral hearing loss from December 18, 2007.  

The evidence of record, as shown by the audiometric results 
from the December 2007 private audiological report and 
November 2008 VA audiological examination, is that the 
Veteran's hearing loss disability meets the criteria for a 50 
percent rating.  While the results from the December 2007 
private audiological examination report seem to indicate that 
a 50 rating is warranted, they are not definitive because it 
is unclear whether Maryland CNC speech discrimination test 
results were used.  However, combining the hearing level 
designations from the November 2008 VA examination for the 
two ears under Table VII results in a 50 percent rating under 
Code 6100.  

The Veteran's bilateral hearing loss disability during this 
time period is currently insufficient to establish 
entitlement to an increased 60 percent rating because the 
rating of hearing loss disability involves the mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Therefore the Veteran's 
claim for an increased rating in excess of 50 percent from 
for bilateral hearing loss from December 17, 2007 must be 
denied.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the December 2003 VA 
examiner specifically noted the Veteran's complaint he had 
the most difficulty understanding conversations, especially 
in background noise; the Veteran also indicated that the 
television was louder than normal.  A January 2008 private 
examiner noted that the Veterans hearing aids do not help him 
much in a noisy place and that he uses closed captioning to 
watch television.  While the April 2002 and December 2008 VA 
examiners did not specifically address the functional effects 
caused by the Veteran's bilateral hearing loss disability, 
the Board finds that no prejudice results to the Veteran for 
the reasons discussed below and, as such, the Board may 
proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "[u]nlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

While the April 2002 and December 2008 VA examiners failed to 
address the functional effect of the Veteran's hearing loss 
disability, the Board notes that other evidence of record, to 
specifically include the December 2003 VA examination report 
and the January 2008 private medical report, adequately 
addresses this issue.  Therefore, while the April 2002 and 
December 2008 VA examinations are defective under Martinak, 
the Board finds that no prejudice results to the Veteran in 
that the functional effects of his hearing loss disability 
are adequately addressed by the remainder of the record and 
are sufficient for the Board to consider whether referral for 
an extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).

Under 38 C.F.R §  3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R §  3.321(b)(1) 
(2008).  In this case, the Schedule is not inadequate.  The 
Schedule does provide for higher ratings for the service-
connected hearing loss.  Moreover, as discussed above, the 
schedular criteria for higher ratings have not been shown.  

Although the Board acknowledges the Veteran's complaints of 
difficulty understanding conversational speech associated 
with his service-connected hearing loss, the record reflects 
that the Veteran has not required frequent hospitalizations 
for his hearing loss.  Further, there is no indication that 
it interferes with employment.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  For these reasons, 
an extraschedular rating is not warranted.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arose from the RO's reduction in the disability 
evaluation, not from a claim for increase.  Consequently, 
section 5103(a) notice was not provided to the Veteran before 
the adverse action, although the Veteran was provided with 
the required notice prior to the rating reduction, as 
discussed above.  In connection with his appeal, the Veteran 
asserted that his hearing had worsened.  He was then given 
section 5103(a) notice, including notice of his and VA's 
respective responsibilities, and of the evidence needed for 
assignment of a higher disability evaluation for the 
Veteran's service-connected disability by a letter in June 
2005.  The June 2005 statement of the case (SOC) and 
subsequent supplemental SOC in January 2009 explained what 
specific regulatory provisions govern his disability and why 
the increased rating claim remained denied.  By a March 2006 
letter the Veteran was provided notice of the evidence and 
information necessary for establishing an initial rating.  
See Dingess.  

The March 2006 letter informed the Veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the Veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  One such example was statements from employers 
regarding how the condition affects the ability to work.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board finds that the Veteran would not be prejudiced by 
any deficiency in providing the specific notice required by 
Vazquez-Flores.  The rating decisions, statement of the case 
and supplemental statement of the case gave the Veteran the 
rating criteria for the disability at issue: hearing loss.  
In addition, the Veteran described hoe the disability 
impacted his daily activities in his December 2003 VA 
examination and in a January 2008 private audiological 
report, as well as during his September 2006 hearing before 
the undersigned.  Consequently, it is demonstrated that he 
was aware of the specific rating criteria for the disability, 
and why a higher rating had not been assigned, and he 
participated fully in his claim, having an opportunity to 
present evidence and argument to support a higher rating.  

With respect to VA's duty to assist the Veteran, the RO has 
obtained the Veteran's service treatment records and VA 
medical records.  The Veteran has also been provided VA 
medical examinations.  The Veteran submitted private medical 
records favorable to his claim.  The Veteran testified before 
the undersigned.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his representative has 
indicated that there are any additional obtainable pertinent 
records to support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




ORDER

A rating in excess of 30 percent for bilateral hearing loss 
prior to August 1, 2004 is denied.

The reduction from 30 percent to 20 percent for bilateral 
hearing loss was proper and a rating in excess of 20 percent 
for bilateral hearing loss from August 1, 2004 to December 
18, 2007 is denied.

A rating in excess of 50 percent for bilateral hearing loss 
from December 18, 2007 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


